
	
		III
		112th CONGRESS
		1st Session
		S. RES. 75
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Isakson (for himself
			 and Mr. Casey) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating March 25, 2011, as
		  National Cerebral Palsy Awareness Day.
	
	
		Whereas the term cerebral palsy refers to
			 any number of neurological disorders that appear in infancy or early childhood
			 and permanently affect body movement and the muscle coordination necessary to
			 maintain balance and posture;
		Whereas cerebral palsy is caused by damage to 1 or more
			 specific areas of the brain, which usually occurs during fetal development,
			 before, during, or shortly after birth, or during infancy;
		Whereas the majority of children who have cerebral palsy
			 are born with the disorder, although cerebral palsy may remain undetected for
			 months or years;
		Whereas 75 percent of people with cerebral palsy also have
			 1 or more developmental disabilities, including epilepsy, intellectual
			 disability, autism, visual impairment, and blindness;
		Whereas the Centers for Disease Control and Prevention has
			 released information indicating that cerebral palsy is increasingly prevalent
			 and that about 1 in 278 children have cerebral palsy;
		Whereas approximately 800,000 people in the United States
			 are affected by cerebral palsy;
		Whereas, although there is no cure for cerebral palsy,
			 treatment often improves the capabilities of a child with cerebral
			 palsy;
		Whereas scientists and researchers are hopeful that
			 breakthroughs in cerebral palsy research will be forthcoming;
		Whereas researchers across the United States are
			 conducting important research projects involving cerebral palsy; and
		Whereas the Senate is an institution that can raise
			 awareness in the general public and the medical community of cerebral palsy:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates March
			 25, 2011, as National Cerebral Palsy Awareness Day;
			(2)encourages all
			 people in the United States to become more informed and aware of cerebral
			 palsy; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 Reaching for the Stars: A Foundation of Hope for Children with Cerebral
			 Palsy.
			
